Bleckley, Chief Justice.
The notes sued upon were given by Ely to the phosphate company for the purchase price of commercial fertilizers. The case was decided below upon an agreed state of facts, from which it appears that Ely, by letter from Camilla, Georgia, to the- Phosphate Company at Charleston, South Carolina, made inquiry as to the prices of their fertilizers. In reply, they wrote to him enclosing their printed circular of prices; whereupon he again wrote, requesting -them to ship to Camilla, Georgia, a certain quantity of their fertilizers at the prices named in their circular. On this order, they placed upon the cars at Charleston, South Carolina, consigned to him at Camilla on a through bill of' lading, the fertilizers embraced in the order. He received them at Camilla, and thereupon, at the same place, executed his notes and forwarded them to the company. He is a farmer, and purchased the fertilizers for his own use. The sole plea which he has interposed is, that the fertilizers were not inspected according to the laws of this State. The court held the notes invalid, and thereupon rendered judgment for the defendant.
1. The statutes of Georgia touching the inspection of fertilizers relate solely to such as are “offered for sale or distribution in this State.” Code, §§1553 a, c, 1573, 1576 b, e, d, e, 1575; Martin vs. Upshur Guano Company, 77 Ga. 257. The case just cited differs from the present in no material respect, save that in that case the goods were purchased by a retailer for sale in Georgia, while here the purchase was by a farmer *440for his own use. This difference we think of no significance in respect to the legality of the purchase, In neither case was there any sale or offer for sale in Georgia. In both alike, the seller parted with his title in another State, and the goods entered Georgia .as the property of the buyer; and certainly in the present case,, whatever might be said of the former, it cannot be suggested that they were sent into the State for distribution.
2. The contract of sale was altogether a South Carolina contract. Though the order was written and sent from Georgia, its acceptance took place in South Carolina, and -when it was complied with by putting the goods on board the cars, consigned as directed, the sale was complete and the property in the goods passed to the purchaser. The case is quite parallel with that of Orcutt vs. Nelson, 1 Gray, 536, in which intoxicating liquors were ordered in Massachusetts by letter addressed to a party in Connecticut. The goods were delivered to a carrier in the latter State, consigned to the purchaser in the former, in pursuance of the order. It was held that the sale was complete in Connecticut on de- • livery to the carrier. Chief Justice Shaw said: “It cannot be presumed that the legislature intended to extend their prohibition beyond this State and give the enactment an extra-territorial operation, to prohibit and vacate sales made out of its territorial jurisdiction.” See also Abberger vs. Marrin, 102 Mass. 70; Dolan vs. Green, 110 Mass. 322. The like rule as to the place of sale of intoxicating liquors has been recognized by this court at this term, in the case of Dunn vs. The State, ante, 27. And that delivery to the carrier is delivery to the consignee, where that mode of delivery is contemplated by both parties, see Wade vs. Hamilton, 30 Ga. 450. The cases cited by the learned counsel for the defendant in *441error were Hammond vs. Wilcher, 79 Ga. 421; Allen vs. Pearce, 80 Ga. 417, and Faircloth vs. DeLeon, 81 Ga. 158. All of these related to sales made within this State, and therefore are not in point.
The judgment of the court below is reversed, with direction to enter judgment in favor of the plaintiff upon all the notes.
Judgment reversed.